AFFIRM; and Opinion Filed July 29, 2015.




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01613-CR

                             MICHAEL DEE CAVE, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F14-59553-H

                             MEMORANDUM OPINION
                          Before Justices Bridges, Lang, and Schenck
                                  Opinion by Justice Schenck

       Michael Dee Cave appeals his conviction for theft of property having a value less than

$1,500, and having two prior theft convictions.      See TEX. PENAL CODE ANN. § 31.03(a),

(e)(4)(D) (West Supp. 2014). The trial court assessed punishment at one year’s confinement in a

state jail. On appeal, appellant’s attorney filed a brief in which she concludes the appeal is

wholly frivolous and without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967). The brief presents a professional evaluation of the record showing why, in

effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12

(Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We
advised appellant of his right to file a pro se response, but he did not file a pro se response. See

Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate

courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment.




                                                      /David J. Schenck/
                                                      DAVID SCHENCK
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47

141613F.U05




                                                -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                        JUDGMENT


MICHAEL DEE CAVE, Appellant                       Appeal from the Criminal District Court
                                                  No. 1 of Dallas County, Texas (Tr.Ct.No.
No. 05-14-01613-CR       V.                       F14-59553-H).
                                                  Opinion delivered by Justice Schenck,
THE STATE OF TEXAS, Appellee                      Justices Bridges and Lang participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered July 29, 2015.




                                            -3-